Decision reversed, case held, and matter remitted to commissioners of condemnation to make findings in accordance with the following memorandum: The commissioners’ findings are insufficient for appropriate judicial review. The commissioners awarded defendant, Clifton Holding, Inc., the sum of $949,167 plus interest, costs and disbursements for the condemnation of its property located in the City of Niagara Falls. On this appeal from the judgment confirming the award, we find plaintiff-appellant’s, Niagara Falls Urban Renewal Agency, contentions that the commissioners of condemnation improperly relied upon the cost approach appraisals and on defendant’s improper income approach valuations, without merit. However, since the commissioners failed to make any finding of fact we are unable to determine whether they improperly awarded double compensation for the signs. It appears that the signs were *733used as an element of the rental value and made up a part of the award for real estate as presented in defendant’s income capitalization approach. If the commissioners’ award for real estate included the rental value of the signs of $21,167, a separate award for the signs as fixtures would represent double compensation and the commissioners’ award would have to be rejected (Matter of City of New York [Lincoln Sq. Slum Clearance Project], 24 Mise 2d 206, mod 15 AD2d 153, affd 12 NY2d 1086; 19 NY Jur, Eminent Domain, § 171). Since the commissioners’ findings do not enable us to determine whether there was any erroneous application of the law involved, we are reserving decision and remitting the matter for supplemental findings. (Appeal from judgment of Niagara County Court—condemnation.) Present—Marsh, P. J., Cardamone, Dillon, Goldman and Witmer, JJ.